 

 

OOH ‘5 JaydoysiyD /S/

 

 

ainyeusis

 

 

6102 ‘81 Joquiazaq]

 

 

(81/90) 0@1-D

aie
ed ‘PY so1Nsn{ TeUTUNTTD oy} Japun yuouAed

amndas 0} sdays Aressadau Te aye} Apduroad ‘ayqeorjdde araym ‘10 ‘(Teuonppe snyjd ysodap) sagzeyp [je Aed [LM | yeu} Aptzs9 J ‘mopeq Burusis Ag ‘NOLLVOIALLWAD 8 UACUO ‘ZI

 

 

 

 

 

 

 

 

gelofil Page ID#:714

 

 

 

 

 

 

 

 

‘(papaau fi sadnd jouoltppy yrvjjv) sayonod FZ-V{D fo FI UorjIag ut pajsanbas
aq 0} suoywztoyjny jorads @ Juvpuafep-09 v (quo Sutajoaut sSurpaaco.d fo sydisosun4 4of ssapso ‘saapso jvaddv-uou fo Ayissavau uryjdxq ‘s4apsQ VD “DLA ‘SNOLLSAND ‘SNOLLOMULSNI ‘SLNINWOD TVNOLLIAV ‘IT
(Aep-0¢) AUVNIGUO © Oo © O © O © Suueay 5s0| SEM SHO | 610Z/9T/ZT
kapuspso, ing adh Kuo “aif uo yak auou Afigsao (a) (Tew) (Tews) ‘Paxsanbax SUOPRASUT 10 “SiIp 110A SBUISO]S SHuTIEMO Fr STEOIPUT ‘SIEPIO
suooy> oO faq iyaodas yanoo of ow 40 aC ano payifa coe SSHOOV cas Widvd = OSV ee V{D ‘(eu Jo ssouyM “B'a) uonIOd Ajpads Bupreay [Ny wey} ssay Susanbar J] (sureu)
yim yoayI Inq ‘BuL 43d UC) fo ajup asvajas apiaosd) HOg/ND = -NECNOD / LXEL NOILIUOd / HdAL ONIGHAOOUd aant aLvd
(A0s'sjinoosn prns@pIvd sidisasuvsy
AdKL AWAATIAC p|. aLva NOLLOTELSTa (adp0supy fo asoysind yum (S)LVWOd LOFTS “4 0} pajiputa 40 asay payooyyv aq jsnut Kqand Sutsapso ay] 0} yd1sosun.y Sutspajas sapso
SNVUL AO ASVATHY > | PapMpHE S800 HOa/WO) yunoa v ‘payoas fy ‘Lunssazau fi sand pouosppy youn) SONTAVAH AO SNOLLUOd UO (S)ONTYVaH *®

 

‘mojag 9 UUINIOO U1 ajop , UoLTILAsay Jdtsosup4y fo asvajay,, ayy apiaosd
‘os fi pun ‘papif uaag Apvaay soy jdisosuv.y ayy fi aas 0} Jayoop ay} y99YI TSNW nox

:(adAy Azaarjap pur ‘(s)yeurI03 ‘paysonbar st ydiz9sues) yoTy 10y (s)Surpeacoid Jo (s)a}ep pue (s)uoniod Apseds) CALSANOTA (S)LARIOSNVUL ‘OT

 

(paypene aq ysnur sydtrosuey soy Japso yD) spadned euzroy ut [| Gad _] vsn LJ] vio LJ

 

 

TAD [X] reurans [J

| MLLAOd AM LUNOS AO ANVN ALLAOdaY LUNOD V Ad GadNIOSNVUL LJ

jeaddy-uon [_] jeaddy [X] -uod sI WACO LdNIOSNVUL SIH.L'6

CaddOOdY ATIVLIDIA [X}

:(ussof sad auo 4Ju0 asooy?) SVM DNIGHIOOUd WAHLIHM ZLVOIGNI °8

 

 

 

JoquinN asec
yoy sjeeddy -qz

 

 

 

 

Df-Md0-V72080-A2-6 LZ

 

 

JaqunN asec
yoy PHISIC PZ

 

 

 

a}eys|jy “A Jayeg

 

dUIBN aseD “9

 

 

Jayeg 7] pue Jayeg “y SYJUle|g JO} p4oraJ Jo J|aSUNOD J@WU04

 

 

payosoiday Ayreg
JO sO 2g SUTEN *S

0€206 VO ‘AD Ja4qnDy

‘2A PUPLIZAO FOTH

YooH ‘5 JaydoystzyD Jo saoyjo Mey
YooH ‘5 saydoystyD

 

 

 

(2IAVOlTddV dl “AWVN Wald MVT SAN TOND SSauddv ONITIVW ‘F

 

 

 

-19-cvy-08024-ODW-JC , Document 35. Filed 12/18/19 Pa

 

ssaJpPV
yreu-q Aauiony “q¢

 

 

Jequinn
auoyg AauIony “qZz

 

 

 

 

(auarapip Jt)
aueN AsuIONY “qI

 

 

 

Case

 

 

wor" me|yBIOsys

Ss2IpPV
[eur-g yoeyu0; “eg

 

 

 

 

 

 

0S79-S26 (S08)

Jequinn
auoyd J2eU0D “eZ

 

 

 

 

 

OOH *D Jaydoysuyd

 

 

JapiIQ sty} Joy
Uosiag EJUOD ET

 

 

*ALVG and
XINO 3SN LYNOD

(‘a8vd jxau uo sucyIn.ysul jouoHIppy) ‘ulIOy SuTpy-2 1943e ApoyeTpouruay ApoosIp
Ja}10daz JANOD 19vJUOD put ‘ased Jad 19}.10daI 11nd Jad ULIOJ BUO asn asea[q

WuaOs WACO LdTYOSNVUL

VINYOATTVO dO LOMLSIC TVULNAO

LYNOD LORLLSIC SALVLS GH LINNY
